Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the merchandise consists of sponges similar in all material respects to those the subject of Abstract 61191, the merchandise entered, or withdrawn from warehouse for consumption, prior to September 10, 1955, was held dutiable at 25 percent under paragraph 1537 (b) and that entered, or withdrawn for consumption, on or after September 10, 1955, was held dutiable at 12)4 percent under said paragraph, as modified, supra, as claimed.